UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6777


ROGER LEE HARRELL,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00031-REP-RCY)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Lee Harrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger    Lee     Harrell    seeks      to    appeal      the     district       court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district      court     referred    this     case       to   a   magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                             The magistrate

judge recommended that relief be denied and advised Harrell that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,      766 F.2d 841,    845-46      (4th     Cir.        1985);    see    also

Thomas v.      Arn,     474 U.S. 140       (1985).           Harrell      has    waived

appellate review by failing to file objections.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are    adequately       presented       in    the     materials       before

this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                             2